DETAILED ACTION
The following is a response to Applicant’s communications filed 2/22/2022 that included amendments, which have been entered. On 3/8/2022, pursuant of Examiner initiated telephonic interview on 3/3/2022, Applicant’s representative, Joel D. Bradley (Reg. No. 77,242), approved, by way of Examiner's amendment, amendments to claims 13, 21, 24, added 30, cancelled 1-12, 28. 
As a result of these amendments, claims 13-27, 29-30. are allowable.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Joel D. Bradley (Reg. No. 77,242) on 3/8/2022.

The application has been Currently Amended as follows:
1-12.	(Canceled)

13.	(Currently Amended) A system, comprising: 
a central processing unit (CPU);
a graphical processing unit (GPU) comprising a plurality of arithmetic logic units (ALUs);
at least one memory storing computer-executable instructions; and
one or more buses that operatively couple the CPU, the GPU, and the at least one memory,
wherein the CPU is configured to access the at least one memory via at least one bus of the one or more buses and execute the computer-executable instructions to:
receive one or more vehicle attributes associated with one or more vehicles available to be transported by one or more carriers;
determine a solution space for an optimization problem associated with transportation of the one or more vehicles, wherein at least a portion of the solution space is represented by a first matrix;
determine, based on Group Theoretic Tabu Search (GTTS) processing, an initial solution to the optimization problem within a first cell of the solution space and an initial fragmentation of the solution space;
initial fragmentation into a proper subgroup of the initial fragmentation, wherein the proper subgroup comprises 
cause the GPU to launch a respective GPU thread to perform GTTS processing on ;
determine one or more optimal solution sets; and
send the one or more optimal solution sets to a user device for selection via an online marketplace over a network.

14.	(Original) The system of claim 13, wherein the CPU is further configured to execute the computer-executable instructions to:
launch a plurality of kernels on the at least one memory, wherein each kernel is associated with a corresponding respective GPU thread.

15.	(Original) The system of claim 13, wherein the plurality of cells is a first plurality of cells, and wherein the CPU is further configured to execute the computer-executable instructions to:
fragment the solution space into a second plurality of cells that is different from the first plurality of cells based at least in part on the respective solution to the optimization problem determined by each respective GPU thread.

16.	(Previously Presented) The system of claim 13, wherein the CPU is further configured to execute the computer-executable instructions to:

receive one or more vehicle attributes associated with one or more vehicles available to be transported by the carrier;
determine one or more optimal solution sets based at least in part on the one or more carrier constraints and the one or more vehicle attributes based at least in part on the processing of the plurality of cells; and
provide the one or more optimal solution sets to a user device.

17.	(Previously Presented) The system of claim 16, wherein the CPU is further configured to execute the computer-executable instructions to:
receive from a user device a modification to the optimal solution, wherein modification comprises at least one of adding, deleting, accepting, trading, swapping, rejecting, and modifying at least one of the one or more vehicles comprised in the one or more optimal solution sets.
18.	(Previously Presented) The system of claim 16, wherein each of the one or more vehicles available to be transported by the carrier is associated with an optimized route segment for transporting each respective vehicle from a pick-up location to a delivery location.

19.	(Previously Presented) The system of claim 16, wherein the CPU is further configured to execute the computer-executable instructions to:
assign a selected optimal solution set to the carrier;
generate a schedule for the carrier to transport each vehicle included in the selected optimal solution set; and
provide instructions for dispatching each vehicle included in the selected optimal solution set to be transported by the carrier according to the schedule.

20.	(Previously Presented) The system of claim 16, wherein the one or more optimal solution sets are provided to a user device for selection via an online marketplace listing over a wireless network.

21.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to:
receive one or more vehicle attributes associated with one or more vehicles available to be transported by one or more carriers;
determine a solution space for an optimization problem associated with transportation of the one or more vehicles, wherein at least a portion of the solution space is represented by a first matrix;
determine, based on Group Theoretic Tabu Search (GTTS) processing, an initial solution to the optimization problem within a first cell and an initial fragmentation of the solution space;
fragment the initial fragmentation into a proper subgroup of the initial fragmentation, wherein the proper subgroup comprises 
cause a GPU to launch a respective GPU thread to perform GTTS processing on ;
determine one or more optimal solution sets; and
send the one or more optimal solution sets to a user device for selection via an online marketplace over a network.

22.	(Previously Presented) The non-transitory computer-readable medium of claim 21, wherein computer-executable instructions further cause the at least one processor to:
launch a plurality of kernels, wherein each kernel is associated with a corresponding respective GPU thread.


fragment the solution space into a second plurality of cells that is different from the first plurality of cells based at least in part on the respective solution to the optimization problem determined by each respective GPU thread.

24.	(Currently Amended) The non-transitory computer-readable medium of claim 21, wherein computer-executable instructions further cause the at least one processor to:
receive one or more carrier constraints of a carrier, wherein the carrier is configured to transport one or more vehicles;

determine one or more optimal solution sets based at least in part on the one or more carrier constraints and the one or more vehicle attributes based at least in part on the processing of the plurality of cells; and
provide the one or more optimal solution sets to a user device.

25.	(Previously Presented) The non-transitory computer-readable medium of claim 24, wherein computer-executable instructions further cause the at least one processor to:
receive from a user device a modification to the optimal solution, wherein modification comprises at least one of adding, deleting, accepting, trading, swapping, rejecting, and modifying at least one of the one or more vehicles comprised in the one or more optimal solution sets.

26.	(Previously Presented) The non-transitory computer-readable medium of claim 24, wherein each of the one or more vehicles available to be transported by the carrier is associated with an optimized route segment for transporting each respective vehicle from a pick-up location to a delivery location.


assign a selected optimal solution set to the carrier;
generate a schedule for the carrier to transport each vehicle included in the selected optimal solution set; and
provide instructions for dispatching each vehicle included in the selected optimal solution set to be transported by the carrier according to the schedule.

28.	(Canceled) 

29.	(New)	The system of claim 13, wherein causing the GPU to launch a respective GPU thread to perform GTTS processing on a corresponding cell of the plurality of cells further comprises using a cross-cell transversal, wherein the cross-cell transversal comprises:
	perform GTTS processing on a first cell of the plurality of cells;
perform GTTS processing on a second cell of the plurality of cells;
	index the first cell and the second cell;
	determine that a transversal value is less than a threshold value; and
	store, based on the determination that the transversal value is less than the threshold value, data indicating the GTTS processing of the second cell and the second cell, wherein the data provides an indication that the first cell and second cell have been processed to prevent cycling of the first cell and second cell in subsequent GTTS processing.

30.	(New)	A method comprising:
receiving one or more vehicle attributes associated with one or more vehicles available to be transported by one or more carriers;
determining a solution space for an optimization problem associated with transportation of the one or more vehicles, wherein at least a portion of the solution space is represented by a first matrix;

fragmenting the initial fragmentation into a proper subgroup of the initial fragmentation, wherein the proper subgroup comprises a plurality of cells, wherein each cell comprises a respective disjoint subset of the solution space, wherein the plurality of cells are determined using negative arcs corresponding to negative entries in a second matrix, wherein the second matrix is determined by subtracting the initial solution from one or more rows of the first matrix; 
causing a GPU to launch a respective GPU thread to perform GTTS processing on a corresponding cell of the plurality of cells, wherein each respective GPU thread utilizes a corresponding arithmetic logic unit (ALU) of a plurality of ALUs of the GPU to process the corresponding cell to determine a respective solution to the optimization problem;
determining one or more optimal solution sets; and
sending the one or more optimal solution sets to a user device for selection via an online marketplace over a network.


REASONS FOR ALLOWANCE
Claims 13-27, 29-30 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Prior Art
The closest prior art include Non-Patent Literature “GPU Computing for Parallel Local Search Metaheuristics” to Luong et al., 7 Nov 2011 (hereinafter referred to as “Luong2”)  in view of Non-Patent Literature “Cellular GPU Models to Euclidean Optimization Problems : Applications from Stereo Matching to Structured Adaptive Meshing and Traveling Salesman Problem” to Zhang., 23 Apr 2014. (hereinafter referred to as “ Zhang”) in view of Non-Patent Literature “The Floyd-Warshall Algorithm and the Asymmetric TSP ” to Kleiman, 15 Oct 2004. (hereinafter referred to as “ Kleiman”) in view of Non-Patent Literature “Solving the Theater Distribution Vehicle Routing and Scheduling Problem using Group Theoretic Tabu Search” to Crino et al., 7/20/2004. (hereinafter referred to as “ Crino”) in view of US Patent Publication to US20070038506A1 to Noble et al. (hereinafter referred to as “Noble”), however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 13, 21, 30: 
receive one or more vehicle attributes associated with one or more vehicles available to be transported by one or more carriers;
determine a solution space for an optimization problem associated with transportation of the one or more vehicles, wherein at least a portion of the solution space is represented by a first matrix;
determine, based on Group Theoretic Tabu Search (GTTS) processing, an initial solution to the optimization problem within a first cell of the solution space and an initial fragmentation of the solution space;
fragment the initial fragmentation into a proper subgroup of the initial fragmentation, wherein the proper subgroup comprises of cells are determined using negative arcs corresponding to negative entries in a second matrix, wherein the second matrix is determined by subtracting the initial solution from one or more rows of the first matrix; 
cause the GPU to launch a respective GPU thread to perform GTTS processing on ;
determine one or more optimal solution sets; and
send the one or more optimal solution sets to a user device for selection via an online marketplace over a network.

Moreover, since the specific ordered combined sequence of claim elements recited in claims 13, 21, 30, cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Luong2, Zhang, Kleiman, Crino, Noble, and/or any other additional reference(s) would be improper to teach the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623